Citation Nr: 0819077	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-33 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left hip 
disability, to include as secondary to an Achilles tendonitis 
disability of both feet.

2. Entitlement to service connection for a right hip 
disability, to include as secondary to an Achilles tendonitis 
disability of both feet.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lumbar back 
strain disability.

4. Entitlement to service connection for cervical strain, to 
include as secondary to an Achilles tendonitis disability of 
both feet.

5. Entitlement to a rating in excess of 10 percent for 
Achilles tendonitis disability of the left foot. 

6. Entitlement to a rating in excess of 10 percent for 
Achilles tendonitis disability of the right foot. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1979 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran was afforded a February 2008 Travel Board hearing 
before the undersigned Veterans Law Judge. A copy of the 
transcript of that hearing is of record. 

In May 2008, the veteran submitted additional evidence 
pertaining to the application to reopen her previously denied 
claim of service connection for a back disorder. The law 
provides that when VA receives evidence relevant to a claim 
properly before it that is not duplicative of evidence 
already discussed in a SOC, it must prepare a supplemental 
statement of the case (SSOC) reviewing that evidence.  
38 C.F.R. § 19.31(b)(1). The veteran did not waive RO 
consideration of this evidence, and the application to reopen 
the claim must therefore be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the appellant 
if further action is required on his part. 


FINDINGS OF FACT

1. A left hip disability was not manifest during active 
service, nor is it secondarily related to an Achilles 
tendonitis disability of both feet. 

2. A right hip disability was not manifest during active 
service, nor is it secondarily related to an Achilles 
tendonitis disability of both feet. 

3. A cervical strain was not manifest during active service, 
nor is it secondarily related to an Achilles tendonitis 
disability of both feet.

4. The veteran's service connected left Achilles tendonitis 
disability approximates a moderately severe foot injury. 

5. The veteran's service connected right Achilles tendonitis 
disability approximates a moderately severe foot injury. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
of a left hip disability have not been met. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2007). 

2. The criteria for the establishment of service connection 
of a right hip disability have not been met. 38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 3.310 (2007).

4. The criteria for the establishment of service connection 
for a cervical strain disability have not been met. 
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§  3.303, 
3.310 (2007).

5. The criteria for a disability rating of 20 percent for 
Achilles tendonitis of the left foot have been met. 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5284 (2007). 

6. The criteria for a disability rating of 20 percent for 
Achilles tendonitis of the right foot have been met. 
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a 
Diagnostic Code 5284 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in March 2004,  
November 2004, and March 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence she was expected to provide; and (4) requesting the 
veteran provide any evidence in her possession that pertains 
to her claim. The veteran did not receive notice of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) until a March 2006 letter. However, the denial of the 
claims in the instant decision makes the timing error non-
prejudicial.  

With regard to a petition to reopen a finally decided claim, 
the Veterans Claims Assistance Act (VCAA) requires VA to 
provide the veteran with notice of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial. Kent v. Nicholson, 20 Vet. App. 1 (2006). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

In a November 2004 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate service claims, as well as specifying what 
information and evidence must be submitted by her, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of or submit any further evidence that 
pertains to her claims.

Additionally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

The VCAA letters sent to the veteran in March 2004, November 
2004 and March 2006 do not meet the requirements of Vazquez-
Flores and are not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

The veteran was provided with correspondence regarding what 
was needed to support her claim. Specifically, a September 
2005 Statement of the Case provided notice of the rating code 
used to evaluate the veteran's claims. Based on this 
evidence, a reasonable person can be expected to understand 
from the Statement of the Case what was needed to support her 
increased rating claims. The veteran was afforded an 
opportunity to respond in light of this notice before 
subsequent adjudication in the September 2005 Statement of 
the Case and January 2006 Supplemental Statement of the Case. 
Further, with regard to the increased rating claims, the 
Board presently grants the claims in part, and the 
applications may therefore be said to have been 
substantiated.

In sum, the notice deficiencies in this case do not affect 
the essential fairness of the adjudication.  Indeed, as to 
the increased rating claims, because the claim are presently 
granted in part, there is no prejudice inuring to the 
veteran. Therefore, the presumption of prejudice is rebutted.  
For this reason, no further development is required regarding 
the duty to notify.

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and VA treatment records are associated with 
the claims file. Additionally, the veteran was afforded VA 
examinations for her hip disability and Achilles tendonitis 
disability. 

The veteran was not afforded a VA examination for her 
cervical strain service connection claims. In this 
circumstance, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
she has the disorder in question, and further substantiating 
evidence suggestive of a linkage between her active service 
and the current disorder, if shown.  The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained. Here, as in Wells, the record in its whole, after 
due notification, advisement, and assistance to the veteran 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to her military 
service.        

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service."  38 U.S.C.A § 
5103A(d); cf. Charles  v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).    
 
The veteran and her representative have not made the RO or 
the Board aware of any outstanding evidence that needs to be 
obtained in order to fairly decide her claims. As such, all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and the case is ready 
for appellate review.
	
Analyses

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must generally be competent medical 
evidence to support the assertion of service connection - lay 
assertions of medical status do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 
§ 3.159(a).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).


Service connection for a bilateral hip disability

The veteran contends that her bilateral hip disability is 
secondarily related to her service connected Achilles 
tendonitis disability. Because there is no competent medical 
evidence linking her hip disability to her Achilles 
tendonitis disability or directly to any other incident of 
active service, the claims will be denied. 

At the February 2008 Travel Board hearing, the veteran 
complained that she had bilateral hip problems ever since 
active service. Currently, she experiences episodes where her 
hips become numb. 

The veteran's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of hip 
problems. The veteran was afforded an October 2004 VA 
examination for her hip disability, accompanied by a review 
of the claims file. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

At the examination, the veteran reported that she has not 
sought treatment for her hip pain. She complained of daily 
bilateral hip pain that usually lasted all day during the 
past three or four years. She also reported that the hip pain 
radiated to her legs with the left being worse than the right 
leg. Her pain symptoms became worse with standing, walking, 
or bending. Upon clinical examination, the veteran was found 
to have significant limitation of motion due to her hip 
condition. However, X-rays of the her hip did not reveal any 
abnormalities. 

While the examiner diagnosed her with bilateral hip 
arthralgia and lower extremity pain, he opined that the 
veteran's hip condition was not related to her service 
connected bilateral Achilles tendonitis. 

Service connection is therefore not warranted on a secondary 
basis. 38 C.F.R. 
§ 3.310(a); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

 The Board must also consider whether service connection may 
be established on a direct basis. The veteran's service 
medical records show an incident in November 1987 where the 
veteran complained of left hip pain. However, during her 
April 1989 discharge examination, the veteran complained of 
swollen and painful joints, but not specifically of the hip. 
Upon clinical examination, no hip abnormalities were noted. 
There is no other medical evidence of record reflecting 
complaints or treatment for any hip condition during active 
service. In the October 2004 VA examination report, the 
veteran reported that she had not sought treatment for her 
hip pain. 

The veteran was advised of the need to submit medical 
evidence demonstrating a hip disability and a nexus between 
hip disability and active military service by way of a March 
2004 letter from the RO to her, but she has failed to do so. 
A claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107(a), and the veteran was clearly advised in 
the letter of the need to submit medical evidence of hip 
disability and a relationship between her hip disability and 
an injury, disease or event in service. The Board finds that 
the medical evidence does not support the veteran's 
contention that her bilateral hip disability is secondary to 
her Achilles tendonitis or is directly related to any 
incident of active military service. Therefore, the claims 
will be denied.  
  
Service connection for a cervical strain disability

The veteran contends that her cervical strain disability is 
secondarily related to her service connected Achilles 
tendonitis disability. Because there is no competent medical 
evidence of a current cervical strain disability, the claim 
will be denied. 

At the February 2008 Travel Board hearing, the veteran 
reported that she experienced trouble with her neck during 
active service and that she currently experiences neck pain. 

The record is devoid of complaints or treatments for a 
cervical strain disability, including service medical 
records. Although the veteran reports experience neck pain, 
this symptom without underlying pathology, does not 
constitute a disability for compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998). As indicated above, 
Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  Where, as here, the 
only competent evidence establishes that the veteran does not 
have the disability for which service connection is sought, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). Without evidence of a 
current cervical strain disability, the claim must be denied.   

Entitlement to a rating in excess of 10 percent each for 
bilateral Achilles tendonitis disability. 

The veteran contends her bilateral Achilles tendonitis is 
more severely disabling than reflected by the currently 
assigned disability rating. After resolving the benefit of 
the doubt in favor of the veteran, the Board finds that the 
disability approximates  findings that support a rating of 20 
percent for each foot. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's service connected Achilles tendonitis 
disability is currently evaluated as 10 percent disabling for 
each foot under Diagnostic Code (DC) 5284. 38 C.F.R. § 4.71a, 
DC 5284. Under this DC, a 10 percent rating is assigned for a 
moderate foot disability. Moderately severe foot disabilities 
are rated as 20 percent disabling, and a maximum rating of 30 
percent is assigned for severe foot disability. Id. A 
notation following this diagnostic code provides that a 40 
percent rating is to be assigned with actual loss of use of 
the foot.

The veteran submitted numerous statements from co-workers, 
friends and family regarding their observations of her foot 
condition. Mainly, the statements consisted of observations 
of how she seemed in pain while standing for long periods of 
time and how her foot condition interfered with her 
occupation.  

The veteran underwent an April 2004 VA examination for her 
service connected Achilles tendonitis disability. The veteran 
reported that she experiences daily flare-ups of her Achilles 
tendonitis and during some flare-ups she cannot walk at all. 
Her daily activities were limited by not being able to stand 
for long periods of time and by her walking being limited to 
a few blocks. The veteran's range of motion was limited as 
follows: 10/ 20 degrees Dorsiflexion; 30/ 45 degrees Plantar 
flexion, 
20/ 30 degrees Inversion, and 10/ 20 degrees Eversion. The 
examiner confirmed the previous diagnoses of bilateral 
Achilles tendonitis. 

At the February 2008 Travel Board hearing, the veteran 
reported that her Achilles tendonitis occasionally prevents 
her from working. She reported that over the past few years, 
she lost at least eight days from work due to her Achilles 
tendonitis disability. 

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the veteran's bilateral 
Achilles tendonitis disability approximates a moderately 
severe disorder under DC 5284. Id. The Board will grant the 
claim for an increased rating and assign a 20 percent rating 
for each foot.     



ORDER

Service connection for a left hip disability, to include as 
secondary to Achilles tendonitis is denied. 

Service connection for a right hip disability, to include as 
secondary to Achilles tendonitis is denied. 

Service connection for a cervical spine disability, to 
include as secondary to Achilles tendonitis is denied. 

A rating of 20 percent is granted for a service connected 
left Achilles tendonitis disability, subject to the statutes 
and payments governing the payment of monetary awards.  

A rating of 20 percent is granted for a service connected 
right Achilles tendonitis disability, subject to the statutes 
and payments governing the payment of monetary awards.  
 

REMAND

The veteran is seeking to reopen a previously denied claim of 
service connection for a low back disorder.  In May 2008, she 
submitted additional medical evidence, unaccompanied by a 
waiver of RO consideration.

In such circumstances, the Board must remand the application 
to reopen the claim to the RO, through the Appeals Management 
Center, for its initial consideration of the newly-submitted 
evidence.




Accordingly, the application to reopen the claim is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC, for the following action:

1. The RO/AMC will consider the newly-
submitted evidence, received in May 2008, 
and conduct any other additional 
development action as it deems proper 
with respect to the application to reopen 
the claim. See 38 U.S.C.A §  
5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed.Cir. 2003) (Holding 
that VA need not provide a medical 
examination or medical opinion until a 
claim is reopened).

2. Following such actions, the RO/AMC 
should review and readjudicate the 
veteran's petition to reopen the claim of 
service connection for a back disorder. 
If any such action does not resolve the 
claim, the RO/AMC shall issue the 
appellant a Supplemental Statement of the 
Case.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on he matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


